DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 11/13/2020 for application number 17/098,048.
2.    	Claims 1-20 are presented for examination. Claims 1, 9, 13 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 The claim does not fall within at least one of the four categories of patent eligible subject matter because as per claim 9, the applicant has failed to provide explicit basis for the terminology " One or more computer-readable media ". Examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Claim recites computer-readable media and examiner interpret that as including the signal and specification discloses [paragraph 0064], “the data structures and message structures can be stored or transmitted via a data transmission medium, such as a signal on a communications link… computer-readable transmission media”.  Thus, Claim 9 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter as the claim is directed to a signal per se. Applicant is advised to amend to a “non-transitory computer readable medium” to overcome this rejection.
Claims 10-12 are rejected for failing to cure the deficiency from their respective claim by dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Pub 2012/0262537) hereinafter Baker in view of Miceli et al. (U.S. Pub 2008/0016156) hereinafter Miceli.

Regarding claim 1, Baker teaches, A computer-implemented method for sharing data streams in a virtual collaboration environment, the computer-implemented method comprising: 
receiving, at a server, a user video data stream from a user device for display to one or more other participants in the virtual collaboration environment (Baker; video conference among the plurality participants shared video stream of each participants received on the virtual meeting space in real-time; paragraph 22); 
receiving, at the server, a user screen sharing data stream from the user device for display to the one or more other participants in the virtual collaboration environment (Baker; as illustrates in figure 5, participant 2 presenting a slides with local participant (participant shared data (as slides) to other participant); paragraph 24); and 
providing, with the server, a participant video data stream and a participant screen sharing data stream associated with each participant of the one or more other participants in the virtual collaboration environment to the user device (Baker; each participant launching the application to participate in video conferencing and exchange video and audio streams and any shared content provided by a participant is sent to or accessed by other participant (video and data shared by each participant and able to view content); paragraph 21, also, as illustrates in figure 5, participant 2 presenting a slides with local participant (participant shared data (as slides) to other participant); paragraph 24), 
Baker does not teach expressly,
the participant video data stream and the participant screen sharing data stream associated with each participant configured for simultaneous display with each other participant video data stream and participant screen sharing data stream at the user device and simultaneous display with the user video data stream and the user screen sharing data stream to the one or more other participants.  
However, Miceli teaches,
the participant video data stream and the participant screen sharing data stream associated with each participant configured for simultaneous display with each other participant video data stream and participant screen sharing data stream at the user device and simultaneous display with the user video data stream and the user screen sharing data stream to the one or more other participants (Miceli; figs. 6A-6C; as shown in figure 6A wherein the content presentation from the main presenter to shared with other presenters and display showed the desktop of PowerPoint slides, images, or a live view and switches the video stream and content on the device interface (shared content viewed by the other participant and each participant able to view all the participants and content on their display); paragraphs 45-46).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Miceli’s technique of shared video stream and data to other participants and view shared screen data to modify provide shared video and data streams to other participant of Baker. The motivation for doing so would have been to improve user interface to view all the participants in video conference for security protection.


Regarding claim 2, Baker and Miceli teaches all of the claim 1. Baker further teaches,
receiving, at the server, a user audio data stream from the user device (Baker; The video and audio streams generated by each of the remote participants are sent to the network 100 and received by the PED 104; paragraph 16).  

Regarding claim 3, Baker and Miceli teaches all of the claim 1. Baker further teaches,
providing, with the server, a participant audio data stream associated with each participant of the one or more other participants in the virtual collaboration environment to the user device (Baker; The remote participant audio streams can be blended into a combined audio to be heard by the local participant 102 using headphones connected to the PED 104 or to be heard using the PED 104 loud speakers (each participant audio stream connected and heard by each participant); paragraph 16)

Regarding claim 4, Baker and Miceli teaches all of the claim 1. Miceli further teaches,
providing a user interface to the user on the user device, the user interface comprising the participant screen sharing data stream of each participant of the one or more other participants in the virtual collaboration environment (Miceli; as  shown in figure 6A-6C wherein the user interface displays a shared document along with main presenter 244 and other presenters 246; paragraph 45).

Regarding claim 5, Baker and Miceli teaches all of the claim 4. Baker further teaches,
detecting, from the participant video data stream associated with each participant of the one or more other participants, one or more faces in the participant video data stream (Baker; as shown in figure 6A, virtual meeting space 600 in which the viewing areas associated with the participants 1-5 are arranged in two adjacent rows. FIG. 6B shows an example virtual meeting space 610 in which the viewing areas associated with the participants 1-5 and the slides 1-2 are arranged in two adjacent but separate columns; paragraph 25); and 
detecting, from the participant video data stream associated with each participant of the one or more participants, a facial expression of each face of the one or more faces (Baker; as illustrates in figure 5, local participant able to view participant 2 to judge mood and facial expression, further user can arrange interface differently to view all participant video stream along with slides presentation so user able to view other participant face to judge mood and facial expression; paragraphs 23 and 25).

Regarding claim 6, Baker and Miceli teaches all of the claim 5. Miceli further teaches,
wherein the user interface further comprises a number of the one or more faces detected in the participant video data stream being displayed next to the name of the participant associated with each participant video data stream (Miceli; separate viewing area identified as participant 1-5 (each video stream of participant identified by name as participant 1-5 display adjacent to participant video stream); paragraph 16)

Regarding claim 7, Baker and Miceli teaches all of the claim 5. Baker further teaches,
providing an indicator to a user of the user device based on the facial expression of each face of the one or more faces (Baker; as shown in figure 5, when user speaking by expressing (showing) mood and expression, particular participant’s face displaying in the viewing area; paragraph 23)

Regarding claim 13, Baker teaches, A computer-implemented method for sharing data streams in a virtual collaboration environment, the computer-implemented method comprising: 
receiving, at a server, a user video data stream from a user device for display to one or more other participants in the virtual collaboration environment (Baker; video conference among the plurality participants shared video stream of each participants received on the virtual meeting space in real-time; paragraph 22); 
receiving, at the server, a user screen sharing data stream from the user device for display to the one or more other participants in the virtual collaboration environment (Baker; as illustrates in figure 5, participant 2 presenting a slides with local participant (participant shared data (as slides) to other participant); paragraph 24); and 
providing, with the server, a participant video data stream and a participant screen sharing data stream associated with each participant of the one or more other participants in the virtual collaboration environment to the user device (Baker; each participant launching the application to participate in video conferencing and exchange video and audio streams and any shared content provided by a participant is sent to or accessed by other participant (video and data shared by each participant and able to view content); paragraph 21, also, as illustrates in figure 5, participant 2 presenting a slides with local participant (participant shared data (as slides) to other participant); paragraph 24),
detecting, from the participant video data stream associated with each participant of the one or more other participants, one or more faces in the participant video data stream (Baker; as shown in figure 6A, virtual meeting space 600 in which the viewing areas associated with the participants 1-5 are arranged in two adjacent rows. FIG. 6B shows an example virtual meeting space 610 in which the viewing areas associated with the participants 1-5 and the slides 1-2 are arranged in two adjacent but separate columns; paragraph 25); and 
detecting, from the participant video data stream associated with each participant of the one or more participants, a facial expression of each face of the one or more faces (Baker; as illustrates in figure 5, local participant able to view participant 2 to judge mood and facial expression, further user can arrange interface differently to view all participant video stream along with slides presentation so user able to view other participant face to judge mood and facial expression; paragraphs 23 and 25),
providing an indicator to a user of the user device based on the facial expression of each face of the one or more faces (Baker; as shown in figure 5, when user speaking by expressing (showing) mood and expression, particular participant’s face displaying in the viewing area; paragraph 23). 
Baker does not teach expressly,
the participant video data stream and the participant screen sharing data stream associated with each participant configured for simultaneous display with each other participant video data stream and participant screen sharing data stream at the user device and simultaneous display with the user video data stream and the user screen sharing data stream to the one or more other participants.  
However, Miceli teaches,
the participant video data stream and the participant screen sharing data stream associated with each participant configured for simultaneous display with each other participant video data stream and participant screen sharing data stream at the user device and simultaneous display with the user video data stream and the user screen sharing data stream to the one or more other participants (Miceli; figs. 6A-6C; as shown in figure 6A wherein the content presentation from the main presenter to shared with other presenters and display showed the desktop of PowerPoint slides, images, or a live view and switches the video stream and content on the device interface (shared content viewed by the other participant and each participant able to view all the participants and content on their display); paragraphs 45-46).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Miceli’s technique of shared video stream and data to other participants and view shared screen data to modify provide shared video and data streams to other participant of Baker. The motivation for doing so would have been to improve user interface to view all the participants in video conference for security protection.

Claim 17 is a system claim that corresponding to method claim 13. Therefore, claim is rejected for the same reason as claim 13 above. In addition, the combination of Baker and Miceli teaches, a user device (Baker; portable electronic device in video conference; paragraph 16); and a server including an electronic processor (Baker; fig. 2; processor 202; paragraph 18), the electronic processor configured:



Claims 8, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Pub 2012/0262537) hereinafter Baker in view of Miceli et al. (U.S. Pub 2008/0016156) hereinafter Miceli as applied to claim 7 and 13 above, and further in view of Aaron et al. (U.S. Pub 2016/0165184) hereinafter Aaron.

Regarding claim 8, Baker and Miceli teaches all of the claim 7. Baker and Miceli do not teach expressly,
wherein the indicator is at least one of an audio indicator and a visual indicator
However, Aaron teaches,
wherein the indicator is at least one of an audio indicator and a visual indicator (Aaron; as shown in figure 14 wherein the participant sharing the audio 1416 (displaying the visual indicator to share audio as displaying the audio); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Aaron’s technique of display visual indicator as sharing audio as displaying audio indicator to modify provide shared video and data streams to other participant, and shared video stream and data to other participants and view shared screen data of Baker and Miceli. The motivation for doing so would have been to enable user to easily identified by the visual icon as audio stream active by the presenter participant.

Regarding claim 14, Baker and Miceli teaches all of the claim 7. Baker and Miceli do not teach expressly,
wherein the indicator is an audio tone
However, Aaron teaches,
wherein the indicator is an audio tone (Aaron; as shown in figure 14 wherein the participant sharing the audio 1416 (displaying the visual indicator to share audio as displaying the audio); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Aaron’s technique of display visual indicator as sharing audio as displaying audio indicator to modify provide shared video and data streams to other participant, and shared video stream and data to other participants and view shared screen data of Baker and Miceli. The motivation for doing so would have been to enable user to easily identified by the visual icon as audio stream active by the presenter participant.

Regarding claim 15, Baker and Miceli teaches all of the claim 13. Baker and Miceli do not teach expressly,
wherein the indicator is a visual indicator displayed on a user interface of the user device
However, Aaron teaches,
wherein the indicator is a visual indicator displayed on a user interface of the user device (Aaron; as shown in figure 14 wherein the participant sharing the audio 1416 (displaying the visual indicator to share audio as displaying the audio); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Aaron’s technique of display visual indicator as sharing audio as displaying audio indicator to modify provide shared video and data streams to other participant, and shared video stream and data to other participants and view shared screen data of Baker and Miceli. The motivation for doing so would have been to enable user to easily identified by the visual icon as audio stream active by the presenter participant.

Claims 18-19: they are system claims that corresponding to computer-readable media claims 14-15. Therefore, claim is rejected for the same reason as claims 14-15 above.



Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Pub 2012/0262537) hereinafter Baker in view of Miceli et al. (U.S. Pub 2008/0016156) hereinafter Miceli and further in view of Aaron et al. (U.S. Pub 2016/0165184) hereinafter Aaron.

Regarding claim 9, Baker teaches, One or more computer-readable media storing instructions that, when executed by an electronic processor, cause the electronic processor to execute a process, the process comprising: 
receiving, at the server, a moderator screen sharing data stream from the user device for display to one or more other participants in the virtual collaboration environment (Baker; as illustrates in figure 5, participant 2 presenting a slides with local participant (participant shared data (as slides) to other participant); paragraph 24);
providing, with the server, a participant video data stream and a participant screen sharing data stream associated with each participant of the one or more other participants in the virtual collaboration environment to the user device (Baker; each participant launching the application to participate in video conferencing and exchange video and audio streams and any shared content provided by a participant is sent to or accessed by other participant (video and data shared by each participant and able to view content); paragraph 21, also, as illustrates in figure 5, participant 2 presenting a slides with local participant (participant shared data (as slides) to other participant); paragraph 24),
Baker does not teach expressly,
the participant video data stream and the participant screen sharing data stream associated with each participant configured for simultaneous display with each other participant video data stream and participant screen sharing data stream at the user device and simultaneous display with the user video data stream and the user screen sharing data stream to the one or more other participants.  
However, Miceli teaches,
the participant video data stream and the participant screen sharing data stream associated with each participant configured for simultaneous display with each other participant video data stream and participant screen sharing data stream at the user device and simultaneous display with the user video data stream and the user screen sharing data stream to the one or more other participants (Miceli; figs. 6A-6C; as shown in figure 6A wherein the content presentation from the main presenter to shared with other presenters and display showed the desktop of PowerPoint slides, images, or a live view and switches the video stream and content on the device interface (shared content viewed by the other participant and each participant able to view all the participants and content on their display); paragraphs 45-46).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Miceli’s technique of shared video stream and data to other participants and view shared screen data to modify provide shared video and data streams to other participant of Baker. The motivation for doing so would have been to improve user interface to view all the participants in video conference for security protection.

Baker and Miceli do not teach expressly,
receiving, at a server, a connection from a user device, the connection indicating a moderator is joining a virtual collaboration environment; 
receiving, at the server, a moderator video data stream from the user device for display to one or more other participants in the virtual collaboration environment; 
wherein the one or more other participants in the virtual collaboration environment do not receive the participant video data stream and the participant screen sharing data stream associated with other participants of the one or more other participants.
However, Aaron teaches,
receiving, at a server, a connection from a user device, the connection indicating a moderator is joining a virtual collaboration environment (Aaron; as shown in figure 14, moderator “Mike” 1410 join and presenting in video conference; paragraph 116); 
receiving, at the server, a moderator video data stream from the user device for display to one or more other participants in the virtual collaboration environment (Aaron; as shown in figure 14, moderator “Mike” user interface displaying the participant list who participate in video conference; paragraph 116); 
wherein the one or more other participants in the virtual collaboration environment do not receive the participant video data stream and the participant screen sharing data stream associated with other participants of the one or more other participants (Aaron; as shown in figure 14 where audio indicator and camera indicator represent participant sharing the video stream and audio data stream to other participant (some participant camera indicator indicate the particular participant do not turn on video stream to show their video stream to other video conference participant therefore other participant do not see their facial expression); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Aaron’s technique of display visual indicator as sharing audio as displaying audio indicator to modify provide shared video and data streams to other participant, and shared video stream and data to other participants and view shared screen data of Baker and Miceli. The motivation for doing so would have been to enable user to easily identified by the visual icon as audio stream active by the presenter participant.

Regarding claim 10, Baker, Miceli and Aaron teaches all of the claim 9. Miceli further teaches,
wherein the connection indicates that a moderator is joining the virtual collaboration environment based on a login credential (Miceli; user access web page to presents the user with a text box to enter username and password and each conference authenticate user with a identifier as password (each participant including moderator needed to enter proper credential to join video conference); paragraphs 39-40).

Regarding claim 11, Baker, Miceli and Aaron teaches all of the claim 10. Baker further teaches,
providing, to the one or more other participants in the virtual collaboration environment, the moderator video data stream from the user device and the moderator screen sharing data screen from the user device (Baker; The remote participant audio streams can be blended into a combined audio to be heard by the local participant 102 using headphones connected to the PED 104 or to be heard using the PED 104 loud speakers (each participant audio stream connected and heard by each participant); paragraph 16).

Regarding claim 12, Baker, Miceli and Aaron teaches all of the claim 10. Miceli further teaches,
wherein a user interface is presented to the user on the user device, the user interface including the participant video data stream associated with each participant of the one or more other participants and the participant screen sharing data stream of the one or more other participants (Miceli; as  shown in figure 6A-6C wherein the user interface displays a shared document along with main presenter 244 and other presenters 246; paragraph 45).  




Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Pub 2012/0262537) hereinafter Baker in view of Miceli et al. (U.S. Pub 2008/0016156) hereinafter Miceli as applied to claim 15 above, and further in view of Eliason et al. (U.S. Pub 2020/0296147) hereinafter Eliason.

Regarding claim 16, Baker and Miceli teaches all of the claim 15. Baker and Miceli do not teach expressly,
wherein the indicator includes changing a color of a name of the participant associated with the video data stream on the user interface
However, Eliason teaches,
wherein the indicator includes changing a color of a name of the participant associated with the video data stream on the user interface (Eliason; visual representation of a participant is a color identifying the participant and when collaboration application update visual indicator identified as enlarging the visual indicator or changing color of the visual indicator; paragraphs 97 and 124).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Eliason’s technique of identify participant by color and changing color of visual indicator of participant to modify provide shared video and data streams to other participant, and shared video stream and data to other participants and view shared screen data of Baker and Miceli. The motivation for doing so would have been to enable user to easily identified by the color schema as visual indicator to improved collaboration by automatically detecting and sharing an emotion of participant.


Claim 20 is system claim that corresponding to computer-readable media claim 16. Therefore, claim is rejected for the same reason as claim 16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Rung et al. (US Pub 2016/0057388 A1) teaches online conference with participants and moderator screen sharing ([0033; fig. 5A]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143